 

 

Exhibit 10.1

 

 

AMENDMENT TO TEXTRON 1999 LONG-TERM INCENTIVE PLAN

On April 24, 2002, the shareholders approved an amendment to the Textron 1999
Long-Term Incentive Plan. The following changes were approved:

>  * The total number of shares of Textron common stock for which options may be
>    granted was increased from 12,200,000 options to 14,000,000 options.
> 
>  * Non-employee directors may be granted stock options under the Plan.
> 
>  * Providing participants, including corporate officers, the opportunity to
>    earn awards up to 130% of the value of performance share units.
> 
>  * Limiting the term of non-qualified stock options granted under the plan to
>    no more than ten years from the date of grant.